COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Kamran Nezami v. Wells Fargo Advisors, LLC f/k/a Wachovia
                          Sercurities, LLC

Appellate case number:    01-14-00063-CV

Trial court case number: 2011-62473

Trial court:              129th District Court of Harris County

       On April 2, 2014, counsel for appellant, Kamran Nezami, filed a Motion to Withdraw as
Attorney of Record, and For Continuance to File Appellant’s Brief. The motion is GRANTED.
       The deadline for appellant to file a brief is extended to May 22, 2014.
        In accordance with Texas Rule of Appellate Proceedure 6.5(c), withdrawing counsel for
appellant Kamran Nezami is ORDERED to immediately notify appellant, in writing, of the
granting of this motion to withdraw, the extension of the deadline to file a brief, and any other
deadlines or settings that have not previously been disclosed to appellant. A copy of that written
notice is to be filed with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: April 24, 2014